Name: Commission Regulation (EEC) No 617/93 of 17 March 1993 re-establishing the preferential customs duty on imports of single-flower (standard) carnations originating in Israel
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 93 Official Journal of the European Communities No L 66/21 COMMISSION REGULATION (EEC) No 617/93 of 17 March 1993 re-establishing the preferential customs duty on imports of single-flower (standard) carnations originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) (b) thereof, Whereas Commission Regulation (EEC) No 700/88 0, as amended by Regulation (EEC) No 3556/88 (6), laid down detailed rules for the application of these arrangements ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 f7) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determi ­ nation of these conversions were set by Commission Regulation (EEC) No 3819/92 (8) ; Whereas the preferential customs duty fixed for single ­ flower (standard) carnations originating in Israel by Council Regulation (EEC) No 3341 /92 was suspended by Commission Regulation (EEC) No 3406/92 (9) ; Whereas on the basis of price recordings made as specified in Regulations (EEC) No 4088/87 and (EEC) No 700/88 it must be concluded that the requirement for reintroduction of the preferential customs duty laid down in the last indent of Article 2 (3) of Regulation (EEC) No 4088/87 is met for single-flower (standard) carnations originating in Israel ; whereas the preferential customs duty should be reintroduced, Whereats Regulation (EEC) No 4088/87 fixes conditions for the application of a preferential customs duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports of fresh cut flowers into the Community ; Whereas Council Regulation (EEC) No 3341 /92 (3) opens and provides for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Jordan, Morocco and Israel ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 2 (3) of Regulation (EEC) No 4088/87 stipulates that the preferential customs duty shall be reintroduced for a given product of a given origin if the prices of the imported product (full rate customs duty not deducted) are, for at least 70 % of the quantities for which prices are available on representative Community import markets, not less than 85 % of the Community producer price for a period, calculated from the actual date of suspension of the actual preferential customs duty,  of two successive market days, after suspension under Article 2 (2) (a) of that Regulation,  of three successive market days, after suspension under Article 2 (2) (b) of that Regulation ; For imports of single-flower (standard) carnations (CN code ex 0603 10 53) originating in Israel the preferential customs duty set by Regulation (EEC) No 3341 /92 is reintroduced. Article 2 This Regulation shall enter into force on 18 March 1993. Whereas Commission Regulation (EEC) No 2960/92 (4) fixed Community producer prices for carnations and roses for application of the arrangements for importation from the countries in question ; 0 OJ No L 72, 18 . 3 . 1988, p. 16. (s) OJ No L 311 , 17 . 11 . 1988, p. 8 . O OJ No L 387, 31 . 12. 1992, p. 1 . (') OJ No L 382, 31 . 12. 1987, p. 22. 0 OJ No L 311 , 17. 11 . 1988, p. 1 . (3) OJ No L 336, 20. 11 . 1992, p. 8 . (4) OJ No L 298, 14. 10 . 1992, p. 9 . (8) OJ No L 387, 31 . 12. 1992, p . 17. &gt;) OJ No L 346, 27. 11 . 1992, p. 29. No L 66/22 18 . 3 . 93Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1993 . For the Commission Rene STEICHEN Member of the Commission